DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (US 2011/0005580A1).
Vandermeulen discloses in reference to claim:
1.  An energy storage system comprising: a thermal energy storage apparatus 403 configured to store thermal energy;  an electrical energy storage apparatus [battery] 406 configured to [store] electrical energy;  a controller 408 including a memory and an electronic processor, the controller 408 configured to control the electrical energy storage apparatus 406 to provide electrical energy (from the electrical storage apparatus 406) to the thermal energy storage apparatus (via the house electrical supply lines 411)  based on monitoring one or more characteristics of at least one of the thermal energy storage apparatus (temperature) and the electrical energy storage apparatus (level of charge). 

[0033] In accordance with one or more embodiments, methods and systems are provided wherein the central controller [408] controls photovoltaic panels and other active elements such as inverters, pumps, valves, heating elements, air-conditioning units, heat pumps, and the like.
The solar energy module further includes a controller for controlling the relative amounts of heat and electricity output by the solar energy module by controlling the amount of electricity produced by the 
one or more solar cells that is diverted to the heating system for increasing the temperature of the thermal transfer fluid.  
 	Note that Vandermeulen discloses in the abstract and claim 1,  a controller for controlling the amount of electricity diverted from the photovoltaic panel to the heating system for increasing the temperature of the thermal transfer fluid. 

	Vandermeulen further discusses the thermal storage apparatus using heated fluid to heat the water within the water heater, however, the use of electric heating means to heat the fluid therein is 
The central controller 408 can control both energy production sources such as the photovoltaic/hot liquid panels and the electrical grid  410 coming into the building as well as energy consumption sources such as critical and non-critical loads.

	Note that the controller 408 is disclosed as including algorithms in the controller designed to generally minimize the building owner's cost of energy. One of skill would understand that providing power through the inverter 407 during periods of high cost utility grid energy would be desirable when either the temperature of the tank 403 is below a desired level and/or the charge of the battery 406 is high. 
Vandermeulen further discussed the sensors can be thermocouples, i.e. temperature sensors, 
[0036] The local control module receives electrical energy from the photovoltaic layer or from a local storage unit such as a small battery or capacitor.  The local control module also receives thermal information from one or more thermocouples and the local control module is able to switch more or less electrical power [received from the local storage unit] into one or more heating elements [alternate or additional electrical heating elements in thermal storage unit] that are thermally connected to either the heat transfer fluid or the front glass cover of the photovoltaic module.

Given the disclosure of Vandermeulen as providing  a controller 408 for controlling the amount of electricity diverted from the photovoltaic panel to the heating system for increasing the temperature 


2.  The energy storage system of claim 1, wherein the thermal energy storage apparatus includes a first water heater and a second water heater. 
It is understood that many variations of a storage system can be achieved with additional heat exchangers, tanks and valves as well as supplemental heat sources such as boilers and electrical heating elements.  It would have been obvious that further thermal storage tanks could be included as suggested in the Vandermeulen device in order to serve multiple applications such as separate housing units or the like. 

 
3.  The energy storage system of claim 2, wherein the controller determines which water heater selected from a group consisting of the first water heater and the second water heater receives electrical energy from the electrical energy storage apparatus. 
Vandermeulen suggests to one of skill the use of additional heat exchangers and tanks as part of a (thermal) storage system, as such one of skill would easily understand tank 403 is contemplated to 


 
4.  The energy storage system of claim 1, wherein the electrical energy storage apparatus includes a first battery and a second battery.   Note storage element 406 comprises three batteries.  Such batteries are connected either in series or parallel configuration. Further note that Vandermeulen Fig. 5 disclsoes a system incorporating multiple energy storage units 406 each connected to the controller 408 which can 
 
5.  The energy storage system of claim 4, wherein the controller determines which battery selected from a group consisting of the first battery and the second battery provides electrical energy to the thermal energy storage system.  Note the controller 408 is discussed as controlling “active elements” which is interpreted to include heating elements, storage element 406 is disclosed as providing the electrical energy needed for such active elements, therefore controller determines when to provide energy from both the first and second battery either connected in series or parallel.   It is noted that controller must determine which battery will provide the required power, even if the controller uses both batteries.  Note the claim only requires that the battery be selected from the first or second battery. The multiple unit system of Fig. 5 is suggested to be used to harness different solar conditions.  Obvious to one of skill, these different solar conditions would lead to different charge levels on the battery units and as such the controller 408 would obviously provide power from the battery unit that is determined to be most effective.

 
6.  The energy storage system of claim 1, wherein the thermal energy storage apparatus 403 includes a tank configured to hold a fluid, and a heating element 415 configured to manipulate a temperature of the fluid. Note heating element 415 is contemplated as being an electrical element alternatively or additionally. 
 
7.  The energy storage system of claim 1, wherein the electrical energy storage apparatus 406 includes at least one selected from a group consisting of a battery, a rechargeable battery, and a capacitor. 

8.  The energy storage system of claim 1, wherein the controller is further configured to receive a signal, and control, in response to receiving the signal, the electrical energy storage apparatus to provide electrical energy (from the electrical storage apparatus 406) to the thermal energy storage apparatus (via the house electrical supply lines 411). 
In a preferred embodiment, the central controller 408 is able to connect to the internet 412 through the buildings existing computer network or can be connected directly to the internet or another convenient network and is able to receive information over the internet to allow it to control the building's energy systems for cost minimization.  
 
9.  The energy storage system of claim 1, wherein the signal is received from an external computer 412. 
 In a preferred embodiment, the central controller 408 is able to connect to the internet 412 through the buildings existing computer network or can be connected directly to the internet or another convenient network and is able to receive information over the internet to allow it to control the building's energy systems for cost minimization.  

10.  The energy storage system of claim 1, wherein the one or more characteristics are sensed by at least one selected from a group consisting of a power sensor, an occupancy sensor, a temperature sensor, and a usage sensor. 
[0032] In accordance with one or more embodiments, methods and systems are provided wherein the central controller receives information from multiple outside sources as well as the local controllers.  In some embodiments, such outside sources are sensors, the internet, or a user's input.  In some 
embodiments, the internet provides a subscription based regular update commonly know as an RSS feed (Really Simple Syndicate, a common communication method used on the Internet) or XML (eXtensible 
	Vandermeulen further discussed the sensors can be thermocouples, i.e. temperature sensors, 
[0036] The local control module also receives thermal information from one or more thermocouples and the local control module is able to switch more or less electrical power into one or more heating 
elements that are thermally connected to either the heat transfer fluid or the front glass cover of the photovoltaic module. 
 Regarding claims 11-20 see explanations regarding claims 1-10, mutatis mutandis

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that Vandermeulen fails to disclose a connection between the energy storage apparatus 406 and the tank 403, and therefore, the energy storage apparatus 406 cannot provide electrical energy to the tank 403.  It is noted that Vandermeulen explicitly provides for the alternative use of an electrical heating elements in the thermal storage system relating to tank 403 in paragraph [0054].  The Examiner maintains that the alternate or additional use of an electrical heating element in the tank 403 is suggested to one of skill by the disclosure of Vandermeulen, specifically  by  “It is understood that many variations of a storage system can be achieved with additional heat exchangers, tanks and valves as well as supplemental heat sources such as boilers and electrical heating elements.”  Note that Vandermeulen suggests to one of skill the use of additional heat exchangers and tanks as part of a (thermal) storage system, as such one of skill would easily understand tank 403 is contemplated to include “additional tanks” with associated “supplemental heat sources” including electrical heating elements (see in regard to Applicant’s argument regarding claim 3). Again 
Applicant argues Vandermeulen fails to disclose providing power from the energy storage apparatus 406, over the AC lines 411, to the tank 403.  It is noted that the use of AC lines 411 connected to battery 406 through inverter 407 is explicitly disclosed, and the use of lines 411 to power the additional or alternate electrical heating elements is an obviously implied embodiment when the electrical heating means is employed. 
Applicant further argues that Vandermeulen fails to disclose controlling  the electrical energy storage apparatus to provide electrical energy from the electrical energy storage apparatus to the thermal energy storage apparatus, based on the one or more characteristics of either the thermal or electrical storage means as recited in independent claim 1.  As previously provided, Vandermeulen discloses the use of a thermal storage tank 403 and 402 and suggests the use of additional tanks is contemplated.  Vandermeulen further discloses that the storage system can be monitored and controlled such that “excess heat” is diverted.  It is noted that one of skill in the art would understand that for the controller to determine there is “excess heat” the thermal picture of the storage tanks must be assessed, or monitored.  As such one of skill in the art would understand the controller is configured to monitor a characteristic of either the electrical or thermal storage means.   Similar arguments are applied to claim 8.  Note that the controller is configured to “monitor” and one of skill understands that monitoring would obviously include the receiving of signals from monitoring means.  Specifically Vandermeulen discloses in accordance with one or more embodiments, methods and systems are . 



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761